Citation Nr: 1301213	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  12-29 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE


Entitlement to service connection for a disability manifested by a rash on the abdomen, shoulders, and neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).

[An earlier (February 2010) unappealed rating decision had denied service connection for pseudofolliculitis barbae (PFB).   The Veteran's August 2010 notice of disagreement specified that he was appealing the July 2010 rating decision (which addressed skin disability/rash other than PFB).  The issue is characterized in accordance with the notice of disagreement specifications.]

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2010).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service- connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the U.S. Court of Appeals for Veterans Claims has stated that this is a low threshold requirement.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the Veteran does not have a definitive diagnosis of skin disease, he is competent as a layperson to observe that he has had a skin rash for many years (and a July 2010 VA treatment record notes diagnoses of suspect eczema, tinea cruris and axilla, and condyloma).  He alleges that he first experienced skin problems while serving in cold weather conditions during service in Europe.  An August 1970 service treatment record confirms that he was treated for dermatological lesions on the Veteran's abdomen, shoulders, and neck.  He also reported a history of skin disease on his separation report of medical history.  The July 2010 treatment provider did not opine regarding the etiology of the Veteran's skin complaints.   An earlier VA examination was limited to evaluation of PFB.  As there is evidence of a current skin disability, evidence of skin complaints in service, and evidence (the Veteran's lay statements) suggesting that the two may be related, the "low threshold" standard outlined in McLendon is met, and a VA examination to secure a nexus opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all providers of evaluations and/or treatment he has received for disability manifested by a rash on the abdomen, shoulders, and neck since his discharge from service, and to provide authorizations for VA to secure records of any such private evaluations or treatment.  The RO should secure for the record copies of the complete clinical records of the evaluations and treatment from all providers identified.  

2.  The RO should then arrange for a dermatological examination of the Veteran to determine the nature and etiology of any skin disability manifested by a rash on the abdomen, shoulders and neck.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

	a)  Please identify (by medical diagnosis each skin disability of the abdomen, shoulders, neck (and contiguous areas) found.
 
b)  As to each skin disability entity diagnosed, please identify the most likely etiology for such disability.  Specifically is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's active duty service/skin complaints noted therein?

The examiner must explain the rationale for all opinions, with citation to supporting factual data and/or literature.   The explanation must include some discussion of the veteran's report that he had the onset of related complaints while serving in Europe..

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

